NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0385n.06

                                        Case No. 21-5449

                          UNITED STATES COURT OF APPEALS
                                                                                       FILED
                                                                                 Sep 23, 2022
                               FOR THE SIXTH CIRCUIT
                                                                             DEBORAH S. HUNT, Clerk


                                                      )
UNITED STATES OF AMERICA,
                                                      )
       Plaintiff-Appellee,                            )     ON APPEAL FROM THE UNITED
                                                      )     STATES DISTRICT COURT FOR
v.                                                    )     THE MIDDLE DISTRICT OF
                                                      )     TENNESSEE
STEVE A. BRADEN,                                      )
       Defendant-Appellant.                           )                                 OPINION
                                                      )


                  Before: GILMAN, GRIFFIN, and THAPAR, Circuit Judges.

       The Court delivered a PER CURIAM opinion. GILMAN, J. (pp. 8–10), delivered a
separate dissenting opinion.

       PER CURIAM. Steve Braden moved the district court for a reduced sentence under the

First Step Act. The district court shortened Braden’s sentence for his drug-possession offense.

But it left the total term of imprisonment intact. We affirm.

                                                 I.

       Police arrested Steve Braden in 2008 for possessing 10.1 grams of crack cocaine, 2.6 grams

of powder cocaine, and 3 firearms. Based on this conduct, a jury convicted him on three counts:

(1) being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(i); (2) possessing

cocaine with the intent to distribute the drug, in violation of 21 U.S.C. § 841(a)(1); and

(3) possessing firearms in furtherance of a drug-trafficking crime, in violation of 18 U.S.C.

§ 924(c)(1)(A). Since Braden is a career offender and an armed career criminal, the district court
No. 21-5449, United States v. Braden


originally sentenced him to forty years for the first two offenses (to run concurrently) and five

years for the third offense (to run consecutively), for a total of forty-five years.

       Braden moved for a reduced sentence under the First Step Act. And the district court

reduced Braden’s sentence for the drug-possession offense—the only offense covered by the

Act—to thirty years. But it left the other two sentences intact. So Braden’s total term didn’t

change; it remained forty-five years. Braden appeals.

                                                  II.

       Braden contests both the procedural and substantive reasonableness of his sentence. We

generally review reasonableness for an abuse of discretion.                   See United States v.

Ramirez-Figueredo, 33 F.4th 312, 318 (6th Cir. 2022) (procedural reasonableness); United States

v. Sexton, 889 F.3d 262, 265 (6th Cir. 2018) (substantive reasonableness). But we review

unpreserved procedural-reasonableness arguments for plain error. See Ramirez-Figueredo, 33

F.4th at 318. We address Braden’s arguments in turn.

                                                  A.

       Start with procedural reasonableness. A sentence is procedurally reasonable when the

district court properly calculates the Guidelines range, treats the Guidelines range as advisory,

considers the other 18 U.S.C. § 3553(a) factors, selects the sentence based on facts that aren’t

clearly erroneous, and adequately explains why it chose the sentence. United States v. Parrish,

915 F.3d 1043, 1047 (6th Cir. 2019). The district court must also “make clear that it reasoned

through the parties’ arguments” for their preferred sentences. Concepcion v. United States,

142 S. Ct. 2389, 2404 (2022) (cleaned up) (quoting United States v. Maxwell, 991 F.3d 685, 693

(6th Cir. 2021)). But that doesn’t mean that the court needs to “expressly rebut each argument.”




                                                 -2-
No. 21-5449, United States v. Braden


Id. (quoting Maxwell, 991 F.3d at 694). It’s enough that the “record as a whole shows that it

considered the issue.” United States v. Smithers, 960 F.3d 339, 345 (6th Cir. 2020).

         Braden asserts that the district court made three procedural errors: It failed to (1) address

Braden’s nonfrivolous arguments for leniency, (2) justify its refusal to reduce the total sentence

length considering “Congress’s rejection of the 100:1 crack-to-powder ratio,” and (3) acknowledge

“the full extent of its resentencing authority” under the First Step Act. Appellant Br. 15. We

disagree.

         Braden’s arguments for leniency. Braden raises several leniency arguments. First, he

asserts that his sentence is “extraordinarily harsh.” Id. at 23. But the district court didn’t think so.

And it adequately explained why: In its words, a further reduction “would overlook the seriousness

of his offenses and criminal history.” R. 209, Pg. ID 1363. The record supports this conclusion.

Braden’s three drug- and weapons-related offenses are serious. And his criminal history—

including “convictions for robbery, drug trafficking, assault, aggravated assaults, violation of an

order of protection, and theft of property”—is substantial. R. 209, Pg. ID 1363. Thus, the district

court’s failure to rebut Braden’s argument doesn’t constitute procedural error. See Concepcion,

142 S. Ct. at 2404.

         Second, Braden argues that his total sentence is “overly harsh” considering the

government’s plea offers—both of which Braden rejected. Appellant Br. 23. But rejected plea

offers aren’t relevant to the court’s weighing of the section 3553(a) factors and thus don’t change

the calculus for the sentencing court’s decision.* See United States v. Austin, No. 21-1363, 2021


*
  Braden cites United States v. Payton, 754 F.3d 375 (6th Cir. 2014), to argue that the rejected plea offers are relevant.
But our court in Payton merely noted the vast delta between the government’s proposed sentence and the sentence
imposed—a sentence more than twice the top end of the Guidelines range—as an example of a major departure from
the Guidelines that required “significant explanation.” Id. at 378. So Payton doesn’t even discuss rejected plea offers,
much less suggest that the district court must consider a rejected plea offer when imposing a within-Guidelines
sentence.

                                                          -3-
No. 21-5449, United States v. Braden


WL 4771125, at *2 (6th Cir. Aug. 9, 2021). And as noted above, the district court explained that

further sentence reduction wasn’t justified despite Braden’s arguments to the contrary. So the

district court didn’t err in failing to reference Braden’s rejected plea offers. See Smithers, 960 F.3d

at 345.

          Third, Braden asserts that the district court didn’t consider his post-incarceration

rehabilitation efforts.   Not true.    The district court specifically referenced Braden’s post-

incarceration conduct when it mentioned his “numerous disciplinary infractions”—Braden had

more than twenty-five disciplinary infractions while in the state penitentiary and accrued an

additional nine post-sentencing. R. 209, Pg. ID 1363; see also R. 120, Pg. ID 633–44; R. 212,

Pg. ID 1408. Combined with the district court’s acknowledgment (and rejection) of Braden’s

request for “a greater sentence reduction,” that reference shows that the district court sufficiently

weighed Braden’s post-incarceration conduct when imposing its modified sentence. See United

States v. Osborne, 860 F. App’x 77, 81 (6th Cir. 2021). Hence, its analysis of Braden’s post-

incarceration conduct doesn’t amount to procedural error.

          And fourth, Braden argues that the delta between the government’s plea offers and his

sentence shows that he was punished for exercising his right to a jury trial. But he didn’t raise this

argument below. So we review it for plain error. See Ramirez-Figueredo, 33 F.4th at 318. Braden

can’t point us to any “binding case law” that requires a district court to explain the difference

between a rejected plea offer and the sentence imposed. See United States v. Austin, 825 F. App’x

324, 326 (6th Cir. 2020) (citation omitted). Thus, the district court didn’t plainly err by not

mentioning the delta between Braden’s rejected plea offers and the sentence imposed.

          Congress’s reasons for rejecting the 100:1 crack-to-powder ratio. Shifting gears, Braden

faults the district court for not acknowledging “Congress’s reasons for rejecting the 100:1 ratio”


                                                 -4-
No. 21-5449, United States v. Braden


or how that ratio “impacted Braden’s original sentence.” Appellant Br. 22–23. But the district

court’s job isn’t to opine on congressional policy—it’s to identify and apply the law. And that’s

what the court did here. It properly recognized the reduced Guidelines range and explained why

no more than a five-year sentence reduction for Braden’s drug-possession charge was warranted.

That’s enough. See Smithers, 960 F.3d at 345. Its failure to expressly acknowledge congressional

policy doesn’t amount to procedural error.

       The district court’s authority. Braden asserts that the district court procedurally erred by

failing to explicitly recognize “the full extent of its power under the First Step Act.” Appellant

Br. 24. Specifically, he asked the district court to reduce his overall sentence because his cocaine

and felon-in-possession convictions were grouped together. We have not yet decided whether a

district court may alter a sentence based on grouped offenses when some offenses are covered by

the First Step Act and some are not. See United States v. Chambers, Nos. 21-1331/1378,

2022 WL 612805, at *2 (6th Cir. Mar. 2, 2022). We do not decide that issue today either.

       To be sure, the district court never expressly stated whether it had the authority to reduce

Braden’s total sentence. But we must assume that the district court correctly understood the scope

of its discretionary authority “absent clear evidence to the contrary.”          See United States

v. McConnon, 432 F. App’x 497, 500 (6th Cir. 2011). And there’s nothing in the record to suggest

the district court misunderstood that power. In fact, the court did as Braden requested: it

“consider[ed] all the usual sentencing factors in 18 U.S.C. § 3553(a).” R. 183, Pg. ID 1229. Then

the court reduced his sentence for the cocaine offense, leaving intact “[a]ll other provisions of the

judgment.” R. 209, Pg. ID 1363. So the district court didn’t commit a procedural error by failing

to delineate the precise bounds of its authority.

       At bottom, Braden hasn’t identified any procedural errors.


                                                -5-
No. 21-5449, United States v. Braden


                                                 B.

       Now to substantive reasonableness. A sentence is substantively unreasonable where “the

district court imposed a sentence that is greater than necessary” given the section 3553(a)

sentencing factors. United States v. Johnson, 26 F.4th 726, 736 (6th Cir. 2022). But we generally

don’t “second guess sentences on substantive grounds when they fall in the range prescribed by

the Guidelines.” United States v. Owen, 940 F.3d 308, 317 (6th Cir. 2019) (citation omitted).

Thus, within-Guidelines sentences like Braden’s are presumptively reasonable.

       Braden argues that his sentence is a “stark outlier” that falls outside the “constellation of

similar cases.” Appellant Br. 29 (quoting United States v. Krueger, 815 F. App’x 847, 851 (6th

Cir. 2020)). As we’ve observed, this is “an unconventional ground” for challenging within-

Guidelines sentences. United States v. Swafford, 639 F.3d 265, 270 (6th Cir. 2011). And Braden

provides no support for his argument. Indeed, each of the data points offered by Braden considers

his charges in a vacuum, detached from the broader context of Braden’s conduct and prior

convictions. But “each case must be considered . . . in the context of that individual’s criminal

history and that individual’s prospects for a safe re-entry into free society.” United States

v. Williams, 817 F. App’x 164, 168 (6th Cir. 2020).

       And when viewed in proper context, Braden hasn’t shown that his sentence is a “stark

outlier.” Krueger, 815 F. App’x at 851. Indeed, data shows that career offenders like Braden are

just as likely to get a within-Guidelines sentence (like the one Braden got) as they are to receive a

below-Guidelines sentence that isn’t government sponsored (like the one Braden wants). See U.S.

Sentencing Comm’n, Report to Congress: Career Offender Sentencing Enhancements 27, 35

(Aug. 2016). Put another way, Braden’s sentence isn’t an outlier at all.




                                                -6-
No. 21-5449, United States v. Braden


       Thus, Braden hasn’t overcome the presumption of substantive reasonableness for the

within-Guidelines sentence imposed.

                                       *    *     *

       We affirm.




                                           -7-
No. 21-5449, United States v. Braden


        RONALD LEE GILMAN, Circuit Judge, dissenting. I would vacate the judgment of the

district court and remand because the court did not address Braden’s nonfrivolous argument that

he should be resentenced on both the “crack-cocaine” count and the “felon-in-possession” firearm

count. The court reduced Braden’s sentence for the crack-cocaine count (from 40 years to 30

years) but never acknowledged whether it also had the discretion to reduce Braden’s sentence for

the 18 U.S.C. § 922(g)(i) firearm conviction (leaving his total sentence at 45 years).

        A district court’s sentencing decision is procedurally unreasonable if the court “fail[s] to

adequately explain the chosen sentence.”         United States v. Kamper, 748 F.3d 728, 739

(6th Cir. 2014) (quoting Gall v. United States, 552 U.S. 38, 51 (2007)). A sentencing judge

“should set forth enough to satisfy the appellate court that he has considered the parties’ arguments

and has a reasoned basis for exercising his own legal decisionmaking authority.” Rita v. United

States, 551 U.S. 338, 356 (2007).

        In the present case, the district court failed to address either Braden’s felon-in-possession

count or the question of whether it had the authority to do so. The majority notes that the “district

court never expressly stated whether it had the authority to reduce Braden’s total sentence,” but

then “assume[s] that the district court correctly understood the scope of its discretionary

authority . . . .” (Maj. Op. 5) In doing so, the majority appears to assume, without deciding, that

the district court in fact has the discretion to amend both sentences, and that the court understood

this discretion.

        Our circuit, however, has not yet decided whether a district court has the authority to

resentence a defendant on a noncovered offense that is grouped with a covered offense for

sentencing purposes. See United States v. Chambers, Case Nos. 21-1331/1378, 2022 WL 612805

(6th Cir. Mar. 2, 2022) (declining to reach the question). Given that we have not yet taken a


                                                -8-
No. 21-5449, United States v. Braden


position on the scope of this discretion, and that the district court was completely silent on the

matter, I find no basis for the majority’s assumption that the district court understood the scope of

its discretion.

        The district court’s ambiguity also prevents us from understanding the basis for the court’s

decision not to reduce Braden’s total sentence. See United States v. Ross, 858 F. App’x 840, 852

(6th Cir. 2021) (finding the ambiguity “particularly concerning” when we cannot ascertain

whether the district court understood its discretion). Other circuits have remanded where the

record was “unclear” as to whether the court appreciated its discretion in sentencing. See, e.g.,

United States v. Henderson, 649 F.3d 955, 964 (9th Cir. 2011); United States v. Evans, 293 F.

App’x 63, 65 (2nd Cir. 2008); United States v. Simpson, 182 F. App’x 84, 87 (3rd Cir. 2006).

        Here, we are left “to ponder and speculate” as to whether the district court considered

Braden’s arguments that (1) his sentence should be reduced for both of the counts in question, and

(2) his Guidelines-range minimum was now 300 months for these two sentences. See United

States v. McBride, 434 F.3d 470, 475 n.3 (6th Cir. 2006) (noting that procedural unreasonableness

is more likely if the district court’s reasoning is unclear). Such pondering lends itself to finding

“procedural unreasonableness in the court’s sentencing determination.” Id.; see also United States

v. Mosley, 550 F. App’x 277, 278 (6th Cir. 2014) (concluding that “a remand is warranted to

reduce confusion and ensure correctness” because “the record does not allow us to determine the

specific grounds on which the district court grouped Mosley’s offenses and otherwise determined

her guidelines range” (quoting United States v. Sanders, 472 F. App’x 376, 382 (6th Cir. 2012))).

        Other circuits have concluded that noncovered offenses that are grouped with covered

offenses for sentencing are also eligible for resentencing. See United States v. Reed, 7 F.4th 105,

110 (2d Cir. 2021); United States v. Spencer, 998 F.3d 843, 846–47 (8th Cir. 2021); United States


                                                -9-
No. 21-5449, United States v. Braden


v. Winters, 986 F.3d 942, 949 (5th Cir. 2021); United States v. Taylor, 982 F.3d 1295, 1300

(11th Cir. 2020); United States v. Hudson, 967 F.3d 605, 607–10 (7th Cir. 2020); United States

v. Gravatt, 953 F.3d 258, 262–64 (4th Cir. 2020). “[T]his trend makes sense; ‘[s]entences for

covered offenses are not imposed in a vacuum, hermetically sealed off from sentences imposed

for non-covered offenses.” Chambers, 2022 WL 612805, at *7 (Clay, J., dissenting) (second

alteration in original) (quoting United States v. Mitchell, 832 F. App’x 387, 390 (6th Cir. 2020)

(Stranch, J., concurring)). I agree with the circuits that have found that a district court does have

the authority to consider both the covered and the noncovered offenses under circumstances similar

to the case before us. Accordingly, I would vacate and remand so that the district court can

properly engage in this analysis.

       I also briefly note that the district court should have considered the entirety of Braden’s

post-sentencing rehabilitative conduct, not just his post-sentencing infractions. Although I would

not vacate on this point alone, I find disturbing the district court’s complete silence on the fact that

Braden filed 21 certificates demonstrating his completion of various courses in the Bureau of

Prisons. See United States v. Williams, 972 F.3d 815, 816–17 (6th Cir. 2020) (remanding a district

court’s resentencing decision because it did not address Williams’s argument about his post-

conviction rehabilitative conduct).

       For all of the reasons set forth above, I respectfully dissent.




                                                 - 10 -